Bulone argues that the evidence presented at trial fails to
                 prove beyond a reasonable doubt that he had present knowledge of the
                 burglary such that he could have aided and abetted his codefendants and
                 conspired to commit the burglary.' "A person aids and abets the
                 commission of a crime if he aids, promotes, encourages or instigates, by act
                 oradvice, the commission of such crime with the intention that the crime
                 be committed."   Bolden v. State, 121 Nev. 908, 914, 124 P.3d 191, 195
                 (2005); see also NRS 195.020. Moreover, "the aider or abettor must have
                 knowingly aided the other person with the intent that the other person
                 commit the charged crime." Sharma v. State, 118 Nev. 648, 655, 56 P.3d
868, 872 (2002). This court has defined conspiracy as "an agreement
                 between two or more persons for an unlawful purpose."      Thomas v. State,
                 114 Nev. 1127, 1143, 967 P.2d 1111, 1122 (1998).
                             In this case, the State presented evidence from Nye County
                 Sheriffs Detective Trevor Meade. Detective Meade testified that months
                 prior to the burglary of the home of Bulone's mother and step-father,
                 Bulone had contacted him and informed him that his mother and step-
                 father's home was going to be burglarized. During the conversation,
                 Bulone asked Detective Meade if he would overlook the crime because if
                 the police allowed it to happen it could lead to the capture of a Las Vegas
                 arms dealer. Detective Meade told Bulone he could not do so. Detective
                 Meade further testified that when he spoke to Bulone again after the
                 burglary, Bulone admitted to having knowledge of the burglary, providing
                 the burglars with information regarding what items to take, and providing

                       'Bulone does not argue that the burglary and grand larceny did not
                 occur. Rather, he focuses on the aiding and abetting elements of the
                 crimes charged.


SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A    e
                them with his mother's and step-father's schedules. Detective Meade also
                testified that Bulone had instructed the burglars not to touch any of his
                mother's property. Although Bulone was not present during the burglary,
                he was arrested four days later for aiding and abetting three other
                individuals who were apprehended and charged in connection with the
                burglary. Based on the evidence presented, we conclude that "any rational
                trier of fact could have found the essential elements of the crime[s] beyond
                a reasonable doubt."     McNair, 108 Nev. at 56, 835 P.2d at 573 (internal
                quotations omitted).
                Prior bad act evidence
                            Bulone next argues that the district court erred in overruling
                his objection to Aldrich's statement regarding a prior "domestic dispute" at
                the house where Bulone was living because it prejudiced the jury against
                him and impermissibly indicated that he acted in accordance with a
                criminal character.
                            On cross-examination, defense counsel asked Aldrich about a
                fight that occurred between him and Bulone. On redirect examination,
                the State inquired about problems between Aldrich and Bulone during the
                time when Bulone lived on Aldrich's property, and Aldrich responded:
                "[t]hat's how I met Sergeant Huggins was because he was calling over
                there for a domestic dispute and asked my opinion." Defense counsel
                promptly objected on the grounds that this testimony constituted
                prejudicial bad-act evidence. After dismissing the jury, the district court
                entertained the parties' arguments and then overruled the objection,
                finding that it was not improper testimony but instructing the parties that
                no other details of the incident were to be disclosed.
                            Although evidence of "other crimes, wrongs or acts" is
                inadmissible to prove character, or "to show that the person acted in
SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1947A
                conformity therewith," it may be admissible for other nonpropensity
                purposes, such as proof of motive or opportunity. NRS 48.045(2).
                However, even if there is a permissible nonpropensity purpose, the
                admission of uncharged acts is strongly disapproved of, and thus there
                remains a presumption of inadmissibility as to all prior-bad-act evidence.
                Newman v. State, 129 Nev. „ 298 P.3d 1171, 1178 (2013). In order
                to overcome this presumption, the State must establish that: "(1) the prior
                bad act is relevant ... , (2) the act is proven by clear and convincing
                evidence, and (3) the probative value of the evidence is not substantially
                outweighed by the danger of unfair prejudice."   Id. "This court reviews a
                district court's decision to admit or exclude prior-bad-act evidence under
                an abuse of discretion standard." Id.
                             The State argues on appeal that Aldrich's statement about a
                domestic dispute does not constitute evidence of a prior bad act because
                Aldrich gave no specific details and he did not state that Bulone was the
                aggressor. The State further argues that even if the testimony constituted
                evidence of a prior bad act, it was "entitled to follow up that line of
                questioning to dispel any notion that Mr. Aldrich was falsely accusing
                [Bulone]."
                             We disagree and conclude that the statement was evidence of
                a prior bad act. The term "domestic dispute" carries negative
                connotations. When the jury heard the term "domestic dispute" without
                more information, it could reasonably infer that Bulone had a proclivity
                for engaging in bad behavior. We further conclude that the State failed to
                show a valid nonpropensity purpose for the admission of this evidence.
                While the State was entitled to dispel the notion of bias on the part of



SUPREME COURT
        OF
     NEVADA


(0) I947A
                Aldrich, Aldrich's mention of a domestic dispute was unrelated to that
                valid purpose.
                            Nevertheless, we conclude that this error was harmless. "A
                nonconstitutional error, such as the erroneous admission of [a prior bad
                act] , is deemed harmless unless it had a substantial and injurious effect
                or influence in determining the jury's verdict."   Newman, 129 Nev. at ,
                298 P.3d at 1181 (internal quotations omitted).
                            The jury in Bulone's heard no further testimony surrounding
                the domestic dispute or that Bulone even committed any act of violence.
                Even if the jury believed Bulone was involved in a domestic dispute and
                was the aggressor, it is unlikely that this evidence would lead the jury to
                convict him of aiding and abetting burglary and grand larceny as there
                was other sufficient evidence for the jury to consider, including testimony
                that Bulone knew in advance about the burglary and provided his
                codefendants with specific information on how to carry out the burglary.
                Therefore, we conclude that the erroneous admission of this evidence was
                harmless because it likely did not have a "substantial and injurious effect
                or influence on determining the jury's verdict." Newman, 129 Nev. at ,
                298 P.3d at 1181 (internal quotations omitted).
                            Having considered Bulone's contentions and concluded that
                they do not warrant reversal, we




SUPREME COURT
        OF
     NEVADA
                                                      5
(0) 1947A
                           ORDER the judgment of the district court AFFIRMED.




                                                                            J.
                                               Hardesty



                                               Douglas


                                                                            J.




                cc: Hon. Kimberly A. Wanker, District Judge
                     David R. Fischer & Assoc., LLC
                     Nye County District Attorney
                     Attorney General/Carson City
                     Nye County Clerk




SUPREME COURT
        OF
     NEVADA
                                                 6
(0) 1947A